Case 4:18-cv-00854-KGB Document 46 Filed 02/08/19 Page 1 of 5

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

WESTERN DIVISION
SIERRA CLUB AND
NATIONAL PARKS CONSERVATION ASSOCIATION PLAINTIFFS
Vv. NO. 4:18-cv-00854-KGB

ENTERGY ARKANSAS, INC., ENTERGY
POWER, LLC, AND ENTERGY
MISSISSIPPI, INC. DEFENDANTS

MOTION FOR ABEYANCE AND FOR LEAVE TO FILE
RESPONSE TO PLAINTIFFS’ MOTION TO ENTER
SETTLEMENT AGREEMENT AS A CONSENT JUDGMENT
Comes the Arkansas Affordable Energy Coalition, (“the Coalition”), a proposed intervenor -
herein, by and through its undersigned counsel! and for its Motion for Leave to File Response to
Plaintiffs Motion to Enter Settlement Agreement as Consent Judgement states:

1. On December 21, 2018, the Coalition filed its Motion to Intervene in this case,
including its proposed Answer and proposed affirmative defenses. (Docket Entry No. 26). These
defenses include Plaintiffs’ lack of standing, the statute of limitations, and failure to exhaust
administrative remedies.

2, On January 25, 2019, the Plaintiffs filed their Motion to Enter Settlement
Agreement as a Consent Judgement, asking the Court to “sign and enter” the Settlement
Agreement between Plaintiffs and the Entergy defendants as a Consent Judgement. (Docket Entry
No. 44 and 45).

3. In ruling on the Plaintiffs’ Motion the Court will need to consider and determine
whether the Settlement Agreement is in the public interest. In addition, the Court will need to

determine whether it has subject matter jurisdiction over the case, particularly whether the
Case 4:18-cv-00854-KGB Document 46 Filed 02/08/19 Page 2 of 5

Plaintiffs have standing and whether a case or controversy is present in the case. Subject matter
jurisdiction is an issue that may be raised at any time, and may be raised sua sponte by the Court.
Bueford v. Resolution Tr. Corp., 991 F.2d 481, 485 (8th Cir. 1993), Failure to address subject
matter jurisdiction could jeopardize the Court’s entry of the settlement agreement as a consent

judgment.

4. In addition, the Court may need to determine whether abstention is appropriate in
this case, and the effect of the affirmative defenses raised by the proposed Intervenors.
5. The Coalition has moved to intervene in order to protect its interests and to provide

its input to the Court on the settlement agreement between the Plaintiffs and the Entergy

Defendants.
6. As of this date, the Court has not ruled on the Coalition’s Motion to Intervene.
7. Because the Court has not ruled on the Coalition’s Motion to Intervene, the

Coalition is not yet a party in this case and thus is impeded in responding to the Plaintiffs’ Motion.
Local Rule 7.2 only authorizes “parties” to file a response to a motion.

8. The Coalition requests that the Court hold in abeyance its consideration of
Plaintiffs’ Motion to Enter Settlement Agreement as a Consent Judgment until after the Court has
ruled on the Coalition’s Motion to Intervene. The Coalition further requests that it be granted
leave to file a response to Plaintiff's Motion to Enter Settlement Agreement as a Consent Judgment
within fourteen (14) days after entry of an order by the Court granting the Coalition’s Motion to
Intervene.

WHEREFORE, the Arkansas Affordable Energy Coalition prays that the Court grant its
Motion and hold in abeyance its consideration of the Plaintiffs’ Motion to Enter Settlement

Agreement as a Consent Order until after the Court has ruled on the Coalition’s Motion to
Case 4:18-cv-00854-KGB Document 46 Filed 02/08/19 Page 3 of 5

Intervene, and that the Coalition be granted leave to file a response to Plaintiff's Motion within

fourteen (14) days after entry of an order granting the Coalition’s Motion to Intervene.

Respectfully submitted

JACKSON WALKER L.L.P.
100 Congress, Suite 1100
Austin, TX 78701

512/ 236-2000

512/ 236-2002 — Fax

Mark Walters
mwalters@jw.com

(pro hac vice motion pending)
Michael Nast

mnasi@jw.com

(pro hac vice motion pending
Mark H. Allison

Ark. Bar No. 85001
mallison@ddh.law

Randall L. Bynum

Ark. Bar No. 89194
rbynum@ddh.law

DOVER DIXON HORNE PLLC
Suite 3700

425 West Capitol Avenue
Little Rock, AR 72201

(501) 375-9151

(501) 375-6484

ATTORNEYS FOR ARKANSAS
AFFORDABLE ENERGY
COALITION

py: Wet, ACL

 
Case 4:18-cv-00854-KGB Document 46 Filed 02/08/19 Page 4 of 5

CERTIFICATE OF SERVICE

 

[ hereby certify that on February 8, 2019, I filed the foregoing with the Clerk of the
Court, which shall send notification of such filing using the CM/ECF system to persons
registered to receive such notice, and that a true and correct copy of the foregoing was sent by
U.S. mail, first class postage prepaid, to the following:

Richard H. Mays, Esq.
WILLIAMS & ANDERSON PLC
111 Center Street, Suite 2200
Little Rock, AR 72201
rmays(@)williamsanderson.com

George E. Hays, Esq.

P. O. Box 843

Bellevue, WA 98009
georgehays(@mindspring.com

 

Naomi Kim Melver

P. O. Box 25
Greenbank, WA 98253
nmelver@gmail.com

John Peiserich, Esq.

G. Alan Perkins, Esq.

Micah L. Goodwin, Esq.

PPGMR Law, PLLC

101 Morgan Keegan Drive, Suite A
Little Rock, AR 72202
john@ppemrlaw.com

alan mrlaw.com

micah@ppemrlaw.com

Timothy K. Webster, Esq.
Sidley Austin L.L.P.

1501 K Street, N.W.
Washington, DC 20005

twebster(@sidley.com

Debra J. Jezouit, Esq.
Baker Botts L.L.P.
Case 4:18-cv-00854-KGB Document 46

1299 Pennsylvania Ave. N.W.
Washington, DC 20004
Debra.jezouit@bakerbotts.com

 

Kimberley Bennett, Esq.
Energy Services, LLC

425 West Capitol Avenue
Suite 28E

Little Rock, Arkansas 72201
Kbenne3 @entergy.com

Susan Margaret Floyd, Esq
Entergy Services, LLC

639 Loyola Avenue, 22"¢ Floor
New Orleans, LA 70113
sfloyd@entergy.com

Sarah Tacker, Esq.

Senior Assistant Attorney General
Arkansas Attorney General’s Office
323 Center Street, Suite 200

Little Rock, AR 72201

Sarah. Tacker(@ArkansasAG. gov

Filed 02/08/19 Page 5 of 5

eth. er

 
